Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 12/09/2021. Applicant’s arguments presented during the applicant-initiated interview on 11/24/2021 and filed with the office on 12/09/2021 were fully considered and found to be persuasive.
Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Romans, Yoyomi (Reg.no. 77372) on 03/14/2021.
The application has been amended as follows: The abstract is in a two-paragraph form. Authorization was given by the applicant’s representative to amend the abstract in to a single paragraph format. Replacing the Abstract with the following:
“An object is to respectively excite transmission coils with different voltages using a single power supply with low power consumption in an electromagnetic induction type encoder. A detection head of an encoder includes a voltage adjustment circuit and a plurality of excitation circuits. The excitation circuit includes a resonant circuit that includes a driving capacitor and a transmission coil connected in series and generates an alternate-current magnetic field inducing currents in scale coils disposed in a plurality of scale tracks on a scale by connecting both ends of the resonant circuit in a state in which the driving capacitor is charged. The voltage adjustment circuit includes a first transformer capacitor and controls a charging voltage of the driving capacitor in a single excitation circuit using the charged first transformer capacitor”. 
Allowable Subject Matter
3. Claims 1 and 16 are allowed. 
4. Claims 2-15 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: The closest prior art of record Masreliez et al (US 6054851 A) teaches, A high-accuracy inductive absolute position transducer system has two members movable relative to each other and includes a code track transducer and may include a fine track transducer. The code track transducers includes a code track transmitter winding and at least one set of code track receiver windings. Each set of code track receiver windings includes n balanced pairs. Each balanced pair extends along the measuring axis and includes a positive polarity winding and a negative polarity winding. A code track has a plurality of flux modulator zones distributed along the measuring axis. Flux modulators are formed in at least some of the flux modulator zones. A signal generating and processing circuit is connected to the transmitter winding and each balanced pair. The code track transmitter winding and each balanced pair form an inductive coupling. The flux modulators modulate the inductive coupling between each balanced pair and the code track transmitter winding based on the relative position between the read head member and the scale member. The flux modulators are distributed along the measuring axis such that each pair of adjacent flux modulator zones forms one of a set of output states in an overlying balanced pair. The pairs of 
However Masreliez et al fails to teach, a voltage adjustment circuit comprising a first transformer capacitor and 10configured to control a charging voltage of the driving capacitor in a single excitation circuit using the charged first transformer capacitor.
The cited prior art fails to teach, anticipate or render obvious “A detection head of an encoder comprising: a plurality of excitation circuits respectively comprising a resonant circuit 5that includes a driving capacitor and a transmission coil connected in series and configured to generate an alternate-current magnetic field inducing currents in scale coils disposed in a plurality of scale tracks on a scale by connecting both ends of the resonant circuit in a state in which the driving capacitor is charged; and a voltage adjustment circuit comprising a first transformer capacitor and 10configured to control a charging voltage of the driving capacitor in a single excitation circuit using the charged first transformer capacitor” (as recited in the independent claim 1), and
“An encoder comprising: a scale comprising a plurality of scale tracks, scale coils are disposed in each scale track; a detection head configured to induce currents in the scale coils disposed in 5the scale tracks and to detect an alternate-current magnetic field inducing currents generated by the induced currents; and a signal processing unit configured to a displacement of the scale based on a detection result, wherein the detection head of an encoder comprises: 10a plurality of excitation circuits respectively comprising a resonant circuit that includes a driving 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858